Cite as 2014 Ark. App. 637

                 ARKANSAS COURT OF APPEALS
                                       DIVISION II
                                      No. CR-14-279

MICHAEL WEBB, JR.                                 Opinion Delivered November 12, 2014
                               APPELLANT
                                                  APPEAL FROM THE DREW
V.                                                COUNTY CIRCUIT COURT
                                                  [NO. CR-2010-162-3A]

STATE OF ARKANSAS                                 HONORABLE ROBERT BYNUM
                                  APPELLEE        GIBSON, JR., JUDGE

                                                  SUPPLEMENTAL ADDENDUM
                                                  ORDERED



                               RITA W. GRUBER, Judge

       Michael Webb, Jr., appeals the circuit court’s revocation of his probation. He raises

two points, contending (1) that the court’s finding that he violated terms of his probation by

constructively possessing a firearm and drugs was clearly against the preponderance of the

evidence, and (2) that his due-process rights were violated because the court considered

matters that were not contained in the State’s petition to revoke. The State responds that the

court did not err by finding that Webb violated terms of his probation;1 it does not respond

to the second point.

       We remand for supplementation of the addendum to Webb’s brief because it lacks

important pages of the 2013 sentencing order. Without these pages, we are unable to confirm

that this is indeed a revocation case or to ascertain the underlying offenses. See Ark. Sup. Ct.

       1
        The State’s argument simply asserts that we should affirm the circuit court’s finding
that appellant constructively possessed the drugs and the firearm.
                                Cite as 2014 Ark. App. 637

R. 4-2(a)(8)(A)(i) (2014) (requiring that the addendum to appellant’s brief include the order

from which the appeal is taken). We order Webb to file, within seven calendar days of this

opinion, a supplemental addendum providing the relevant pages from the record. Ark. Sup.

Ct. R. 4-2(b)(4) (2014). We also encourage review of our rules to ensure that no other

deficiencies are present.

       WALMSLEY and HARRISON, JJ., agree.

       Timothy R. Leonard, for appellant.

       Dustin McDaniel, Att’y Gen., by: Nicana C. Sherman, Ass’t Att’y Gen., for appellee.




                                             2